Exhibit 10.15

Form of PSU Award

DIFFERENTIAL BRANDS GROUP, INC.,

2016 STOCK INCENTIVE COMPENSATION PLAN

Notice of Performance Stock Unit Grant

 

 

 

 

Participant:

[●]

Company:

Differential Brands Group, Inc.

Notice:

You have been granted the following Performance Stock Units in accordance with
the terms of this notice, the Performance Stock Unit Award Agreement attached
hereto as Attachment A (such notice and agreement and Attachment B described
below, collectively, this “Agreement”) and the Plan identified below.

Type of Award:

Performance Stock Units (“PSUs”).

Plan:

Differential Brands Group, Inc., 2016 Stock Incentive Compensation Plan.

Grant:

Grant Date:  [●]

 

Shares Underlying Performance Stock Units:  [●]

Period of Restriction:

Subject to the terms of the Plan and this Agreement, the Period of Restriction
applicable to the Shares Underlying PSUs shall commence on the Grant Date and
shall lapse on the dates set forth below as to that portion of the Shares
Underlying PSUs set forth below opposite each such date to the extent that the
Performance Target for the applicable date set forth on Attachment B is
certified by the Committee following the applicable date (the date of such
certification, a “Vesting Date”).

 

 

 

Date

Portion

 

 

[XX]

[XX]

 

 

[XX]

[XX]  

 

 

[XX]

[XX]

 

 

 

 

 

Acknowledgement
and Agreement:

The undersigned Participant acknowledges receipt of, and understands and agrees
to, the terms and conditions of this Agreement and the Plan.

 

 

 

 

 

 

 

DIFFERENTIAL BRANDS GROUP, INC.

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:

 

 

Date:

 

 

 



 

 

--------------------------------------------------------------------------------

 



Attachment A

 

DIFFERENTIAL BRANDS GROUP, INC.,

2016 STOCK INCENTIVE COMPENSATION PLAN

Form of Performance Stock Unit Award Agreement

 

This Performance Stock Unit Award Agreement, dated as of the Grant Date set
forth in the Notice of Performance Stock Unit Grant to which this Performance
Stock Unit Award Agreement is attached (the “Grant Notice”), is made between
Differential Brands Group, Inc. and the Participant set forth in the Grant
Notice.  The Grant Notice is included in and made part of this Performance Stock
Unit Award Agreement.

1. Definitions.    Capitalized terms used but not defined herein have the
meaning set forth in the Plan.

2. Grant of Performance Stock Units.  Subject to the provisions of this
Agreement and the provisions of the Plan, the Company hereby grants to the
Participant, pursuant to the Plan, the number of Performance Stock Units  set
forth in the Grant Notice.

3. Period of Restriction/Termination.  The Period of Restriction with respect to
the Performance Stock Units shall commence and lapse as set forth in the Grant
Notice.  As soon as practicable after completion of each performance period, the
Committee shall determine and certify in writing the Performance Target attained
and the percentage vesting of PSUs. In the event that the performance objectives
are not met with respect to any Vesting Date, all Performance Stock Units set to
vest on such Vesting Date will be forfeited.  Subject to the terms of the Plan
and the remaining provisions of this Section 3, all Performance Stock Units
 which have not been settled in accordance with Section 4 of this Agreement
prior to the date of the Participant’s termination of employment or service
shall automatically terminate upon such termination.  Notwithstanding the
foregoing:

(a)



Termination due to Death or Disability.  Upon termination of the Participant due
to death or Disability (as defined in the Plan), then the PSUs with a
performance period ending the year in which such termination occurs shall remain
outstanding through the end of such year and shall vest based on the actual
achievement of the Performance Targets for such year and shall be settled in
accordance with Section 4 of this Agreement which shall in no event be later
than March 15 the year following the year of termination.    

(b)



Termination without Cause or for Good Reason. Upon termination of the
Participant by the Company without Cause or by the Participant for Good Reason
(as “Cause” and “Good Reason” are defined in Participant’s employment agreement
or, if no such employment agreement is in effect, as such terms are defined
under the Plan), (a) [XX]% of any unvested portion of the award will accelerate
and become fully vested on the date of such termination of employment and the
award will be settled in accordance with Section 4 of this Agreement, and (b)
[XX]% shall remain outstanding through completion of the applicable Vesting Date
and will vest, based on actual achievement of the Performance Target over the
performance period and will be settled in accordance with Section 4 of this
Agreement which shall in no event be later than March 15 the year following the
completion of each performance period.

 

(c)



Other Terminations.  Upon termination of the Participant due to any reason other
than death or Disability, then all Performance Stock Units for which the Period
of Restriction had not lapsed prior to the date of such Termination shall be
immediately forfeited.

4. Settlement of Performance Stock Units.   As soon as reasonably practicable
following each Vesting Date in which the applicable performance objectives have
been achieved,  but in no event later than 30 days following such Vesting Date,
the Company shall cause to be delivered to the Participant, in full settlement
and satisfaction of the Performance Stock Units as to which such portion of the
Period of Restriction has so lapsed:  (a) the full number of Shares underlying
such Performance Stock Units, (b) a cash payment in an amount equal to the Fair
Market Value of such Shares on the date of such lapse or (c) a combination of
such Shares and cash payment, as the Committee, in its sole discretion, shall
determine, subject to satisfaction of applicable tax withholding obligations
with respect thereto in accordance with Section 6 of this Agreement.  





 

 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing provisions to the contrary, if at the time of the
Participant’s separation from service within the meaning of Section 409A of the
Code, any payment hereunder that constitutes a “deferral of compensation” under
Section 409A of the Code and that would otherwise become due on account of such
separation from service shall be delayed, and the payment shall be made in full
upon the earlier to occur of (a) a date during the thirty-day period commencing
the six months and one day following such separation from service and (b) the
date of the Participant’s death.

5. Change in Control.  In the event of a Change in Control, all of the
Participant’s PSUs that have not been forfeited prior to such Change in Control
will be fully (100%) vested and, to the extent that a Change in Control occurs
prior to the determination of the level of the Committee’s certification of
performance in accordance with Attachment B, for any applicable Vesting Period,
all unvested PSUs for the prior year, current year and all future years shall be
immediately and fully vested as if the 100% the applicable Vesting Date’s
Performance Target was achieved. 

6. Taxes.  Upon settlement of the Performance Stock Units, or as of any other
date on which the value of any Performance Stock Units otherwise becomes
includible in the Participant’s gross income for tax purposes,  any taxes of any
kind required by law to be withheld with respect to such Performance Stock Units
shall be satisfied by the Company withholding Shares or cash otherwise
deliverable or payable to the Participant pursuant to this Agreement (provided,
 however, that the amount of any shares so withheld shall not exceed the amount
necessary to satisfy required Federal, state, local and non-United States
withholding obligations using the minimum statutory withholding rates for
Federal, state, local and/or non-U.S. tax purposes, including payroll taxes,
that are applicable to supplemental taxable income), pursuant to any procedures,
and subject to any limitations as the Committee may prescribe and subject to
applicable law, based on the Fair Market Value of the Shares on the payment
date.  The Company or an Affiliate may, in the discretion of the Committee,
provide for alternative arrangements to satisfy applicable tax withholding
requirements in accordance with Section 17 of the Plan.  Regardless of any
action the Company or any Affiliate takes with respect to any or all tax
withholding obligations, the Participant acknowledges that the ultimate
liability for all such taxes is and remains the Participant’s responsibility (or
that of the Participant’s beneficiary).

7. No Rights as a Shareholder Prior to Issuance of Shares.    Neither the
Participant nor any other person shall become the beneficial owner of the Shares
underlying the Performance Stock Units, nor have any rights to dividends or
other rights as a shareholder with respect to any such shares, until and after
such shares, if any, have been actually issued to the Participant and
transferred on the books and records of the Company or its agent in accordance
with the terms of the Plan and this Agreement.

8. Transferability.    The Performance Stock Units shall not be transferable
otherwise than by will or the laws of descent and distribution;  provided,
 however, that the Committee may, in its discretion, permit the Performance
Stock Units to be transferred subject to such conditions and limitations as the
Committee may impose.  

9. No Right to Continued Employment or Engagement.    Neither the Performance
Stock Units nor any terms contained in this Agreement shall confer upon the
Participant any rights or claims except in accordance with the express
provisions of the Plan and this Agreement, and shall not give the Participant
any express or implied right to be retained in the employment or service of the
Company or any Affiliate for any period, or in any particular position or at any
particular rate of compensation, nor restrict in any way the right of the
Company or any Affiliate, which right is hereby expressly reserved, to modify or
terminate the Participant’s employment or service at any time for any
reason.  The Participant acknowledges and agrees that any right to lapse of the
Period of Restriction is earned only by continuing as an employee, consultant or
non-employee director of the Company or an Affiliate at the will of the Company
or such Affiliate and satisfaction of other applicable terms and conditions
contained in the Plan and this Agreement, and not through the act of being hired
or being granted the Performance Stock Units hereunder.

 

10. The Plan.  By accepting any benefit under this Agreement, the Participant
and any person claiming under or through the Participant shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, all of the terms and conditions of the Plan and this Agreement and any
action taken under the Plan by the Board, the Committee or the Company, in any
case in accordance with the terms and conditions of the Plan.  This Agreement is
subject to all the terms, provisions and conditions of the Plan, which are
incorporated herein by reference, and to such rules, policies and regulations as
may from time to time be adopted by the Committee.  In the event of any conflict
between the provisions of the Plan and this Agreement, the provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly.    A paper copy of the Plan and the prospectus shall be provided to
the Participant upon the Participant’s written request to the Company at the
address set forth in Section 12 hereof.

 

11. Compliance with Laws and Regulations. 

(a)      The Performance Stock Units  and the obligation of the Company to
deliver any Shares or cash hereunder shall be subject in all respects to (i) all
applicable Federal and state laws, rules and regulations; and (ii) any
registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Committee shall,

-  3  -

--------------------------------------------------------------------------------

 

 

in its discretion, determine to be necessary or applicable.  Moreover, the
Company shall not deliver any certificates for Shares to the Participant or any
other person pursuant to this Agreement if doing so would be contrary to
applicable law.  If at any time the Company determines, in its discretion, that
the listing, registration or qualification of Shares upon any national
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable, the
Company shall not be required to deliver any certificates for Shares to the
Participant or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.

(b)      It is intended that any Shares hereunder shall have been registered
under the Securities Act.  If the Participant is an “affiliate” of the Company,
as that term is defined in Rule 144 under the Securities Act (“Rule 144”), the
Participant may not sell such Shares received except in compliance with Rule
144.  Certificates representing Shares issued to an “affiliate” of the Company
may bear a legend setting forth such restrictions on the disposition or transfer
of the Shares as the Company deems appropriate to comply with federal and state
securities laws.

(c)      If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is acquiring the Shares under this
Agreement for the Participant’s own account, for investment only and not with a
view to the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold; or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.

12. Notices.  All notices by the Participant or the Participant’s successors or
permitted assigns shall be addressed to Differential Brands Group, Inc., 1231
South Gerhart Avenue, Commerce, California 90022, Attention:  Lori Nembirkow,
Senior Vice President, Legal & General Counsel, or such other address as the
Company may from time to time specify.  All notices to the Participant shall be
addressed to the Participant at the Participant’s address in the Company’s
records.

13. Other Plans.   The Participant acknowledges that any income derived from the
Performance Stock Unit shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.

14. Forfeiture / Clawback.  Notwithstanding any other provision of this
Agreement to the contrary, any Performance Stock Unit granted, Shares issued
and/or amount paid hereunder, and/or any amount received with respect to any
sale of any such Shares, may be subject to potential cancellation, recoupment,
rescission, payback or other action by the Company or its Affiliates in
accordance with the Company’s clawback policies as implemented from time to
time.

15. Entire Agreement and Amendments. This Agreement and the Plan contain the
entire agreement of the parties relating to the matters contained herein and
supersede all prior agreements and understandings, oral or written, between the
parties with respect to the subject matter hereof. This Agreement may be amended
in accordance with Section 16 of the Plan.

16. Electronic Delivery and Signatures. The Company may, in its sole discretion,
decide to deliver any documents related to the PSUs, this Agreement or to
participation in the Plan or to future grants that may be made under the Plan by
electronic means or to request the Participant's consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company. If the Company
establishes procedures of an electronic signature system for delivery and
acceptance of Plan documents (including this Agreement or any Award Agreement
like this Agreement), the Participant hereby consents to such procedures and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature.

17. Section 409A. This Agreement and delivery of Shares under this Agreement are
intended to be exempt from or to comply with Section 409A of the Code and shall
be administered and construed in accordance with such intent. In furtherance,
and not in limitation, of the foregoing: (a) in no event may the Participant
designate, directly or indirectly, the calendar year of any payment to be made
hereunder; and (b) notwithstanding any other provision of this Agreement to the
contrary, a termination of employment hereunder shall mean and be interpreted
consistent with a “separation from service” within the meaning of Code Section
409A with respect to any payment hereunder that constitute a “deferral of
compensation” under Code Section 409A that becomes due on account of such
separation from service.



-  4  -

--------------------------------------------------------------------------------

 

 

Attachment B

 

PERFORMANCE TARGETS

 

 

 

 

Vesting Date

Performance Target

 

EBITDA for the calendar year 2016 equal to [XX]

 

EBITDA for the calendar year 2017 as established by the Compensation Committee
in the first quarter of 2017

 

EBITDA for the calendar year 2018 as established by the Compensation Committee
in the first quarter of 2018

 

 

 

 

Annual Level of Performance Target Achieved

% vesting Performance Units

less than 80%

0%

80% (Threshold)

50%

90%

75%

100% (Target)

100%

 

 

-  5  -

--------------------------------------------------------------------------------